Citation Nr: 1727588	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO. 10-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating for temporomandibular joint (TMJ) disturbance, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the US Navy from September 1961 through September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran has perfected a timely appeal of that decision. Original jurisdiction over this matter has been transferred to the RO in New York, New York.

Testimony as to this matter was received from the Veteran during Board hearings held in August 2011 and June 2014. Transcripts of both proceedings are associated with the claims file.

The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013). By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a). 

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011). Pursuant to the Court's holding in Arneson, the Veteran was notified during the June 2014 Board hearing that he has the option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal; in response, he expressly waived, on the record, his right to a third hearing. Accordingly, an additional hearing before a third Board member is not required.

While the Veteran has had more than one hearing with different VLJs, only one of those VLJs is still employed at the Board. The VLJ from the August 2011 hearing is not a current employee of the Board; however the VLJ from the June 2014 hearing is still a member of the Board. Accordingly, this appeal is assigned to that VLJ.

In September 2014, the Board remanded the issue of the Veteran's entitlement to a higher disability rating for TMJ disturbance for further development, to include arranging the Veteran to undergo a new VA examination of his TMJ disability; and readjudication of the issue by the agency of original jurisdiction. While the Veteran did receive a VA examination, the instructions were not otherwise followed, and a remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to an increased disability rating for TMJ may be decided. Specifically, an additional medical opinion is required to address all relevant evidence of record.

In September 2014, the case was remanded for a VA examination. Unfortunately, the remand instructions were not followed. A remand confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's service-connected TMJ disturbance is rated 10 percent disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905. The Board notes that service connection was established for TMJ as a residual of injuries sustained when the Veteran fell off of a ladder during service and a subsequent incident in which he was kicked in the face. Service connection was also granted for missing teeth as a consequence of those same in-service injuries.

Notably, a February 2008 VA examination of the Veteran's TMJ revealed that the Veteran had "significant bone loss of his maxilla" with replacement by a maxillary prosthesis. The examiner did not, however, offer an opinion as to what percentage of the maxilla was lost or the degree to which this loss was related to his service-connected residuals of jaw injuries sustained in service.

Although the Veteran underwent subsequent re-examinations of his TMJ in November 2009 and August 2012, these examinations also did not comment upon the extent of maxilla loss or whether such maxilla loss remained treatable by prosthesis.

The September 2014 remand instructions asked the examiner to discuss whether there was any maxilla loss; if the maxilla loss replaceable by a prosthesis; and if any maxilla loss is related to the Veteran's service connected injuries. The examiner was also asked to comment on any other manifestations that were caused by or related to the Veteran's service-connected TMJ disturbance, such as loss of the mandible, nonunion or malunion of the mandible, loss of any part of the ramus, loss of the condyloid or coronoid process, or loss of any portion of the hard palate.

On June 2016, the Veteran received a VA examination. The examiner wrote in his report that these were not applicable questions and did not provide any further explanation or rationale. The AOJ inferred from the VA examiner's notations that there was no bone loss in the maxilla. Given the earlier findings in the 2008 VA examination, however, the Board is uncertain that is the case, particularly without further clarification from the examiner. Accordingly, the Board finds that the examination was not in compliance with the previous Board remand.

In view of the maxilla findings expressed in the February 2008 VA examination, as mentioned in the September 2014 Board remand, the Board is of the opinion that the Veteran's service-connected disability may be rated properly pursuant to 38 C.F.R. § 4.150, DCs 9914 and 9915.

Under DC 9914, disabilities marked by loss of more than half of the maxilla but which is replaceable by prosthesis are assigned a 50 percent disability rating. In instances where there is loss of more than half of the maxilla and the injury is not replaceable by prosthesis, a 100 percent disability rating is assigned.

Under DC 9915, where there has been a loss of less than 25 percent of the maxilla, and that bone loss is not replaceable by prosthesis, a 20 percent disability rating is appropriate. Where there has been a loss of 25 to 50 percent of the maxilla and the demonstrated bone loss is replaceable by prosthesis, a 30 percent disability rating is assigned. Where the 25 to 50 percent maxilla loss is not replaceable by prosthesis, a 40 percent disability rating is warranted.

In the absence of any discussion as to the maxilla loss, related issues to the maxilla, or any other manifestations of the Veteran's serviced-connected TMJ disturbance, the June 2016 VA examination is incomplete. For this reason, a remand to provide a VA opinion on these issues is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2. Schedule the Veteran for an appropriate VA examiner who has not previously examined the Veteran to determine all manifestations and symptoms associated with the Veteran's TMJ disturbance, and the extent of the severity thereof. The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner must be advised that the February 2008 VA examination of the Veteran's TMJ revealed that the Veteran had "significant bone loss of his maxilla" with replacement by a maxillary prosthesis. In particular, the examiner should address and discuss the following questions:

a) has the Veteran had any maxilla loss, and if so, what percentage of the maxilla has been lost?  Is the maxilla loss replaceable by prosthesis?  Is the maxilla loss related to his in-service jaw injury, and/or was the maxilla loss caused or aggravated by service-connected TMJ disturbance and loss of teeth?

b) to the extent that there is remaining portion of the maxilla, is there any malunion or nonunion of the maxilla?

All tests and studies deemed necessary by the examiner must be performed, to include an examination of the Veteran's maxilla. All findings from these tests and studies should be reported. Based on a review of the claims file and the clinical findings of the examination, the VA examiner should identify any and all symptoms and manifestations that have resulted from the Veteran's TMJ disturbance and note the severity thereof. 

If the examiner cannot provide any of the requested opinions, he or she should expressly indicate this and provide an explanation as to why the examiner is unable to provide an opinion. The examiner's opinions and supporting rationale must be expressed in a typewritten report.

3. If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 
 
4. After completion of the above development, the issue of the Veteran's entitlement to an increased disability rating for TMJ disturbance, currently rated as 10 percent disabling, should be readjudicated. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


